David E. Gottlieb
dgottlieb@wigdorlaw.com


December 4, 2020

VIA ECF

The Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

        Re:     Torre, et al. v. Charter Communications, Inc.; No. 19-CV-5708 (JMF)

Dear Judge Furman,

We represent Plaintiffs Roma Torre, Kristen Shaughnessy, Jeanine Ramirez and Amanda Farinacci
and write pursuant to Your Honor’s Individual Rules § 2(C) simply to request an order compelling
Defendant Charter Communications, Inc. (“Charter”) to produce documents. Charter’s document
production was due on November 19, 2020, but Charter has failed to produce a single responsive
document and/or provide any date by which any document production will begin or end.
Respectfully, while disputes over certain categories of documents may arise, we should not be
forced to move the Court just to receive a document production in the first place.

By way of background, this action was filed in June 2019, and notice of this action had been
provided to Charter a month earlier in May 2019. On October 13, 2020 (after a decision on
Charter’s motion to dismiss), Plaintiffs served initial document requests, and later consented to
Charter’s request that responses be served by November 19, 2020. However, on November 19,
Charter served formal written objections, but did not produce a single document. On November
20, in response to Plaintiffs’ counsel’s statement that “producing no documents is unacceptable,”
Defendant’s counsel contended only that Charter would “proceed in an orderly and organized
fashion,” meaning it “will produce documents as we can on a rolling basis.” According to Charter,
“nothing is outstanding or owed at this time” because it provided written objections. On
November 23, 2020, the parties conferred by phone and Charter claimed that there was “no
authority” requiring it to produce responsive documents on the already-extended deadline. Moreover,
Charter refused to even state when its “rolling production would begin.”

On November 30, 2020, Plaintiffs’ counsel brought these matters to the Court’s attention (although
not seeking any relief at the time) in connection with Dkt. Nos. 68-70. The Court reminded the
parties that it, “will not tolerate gamesmanship and expects counsel to deal with one another
professionally and in good faith. That means complying with discovery deadlines and, absent a
                                                                   The Honorable Jesse M. Furman
                                                                               December 4, 2020
                                                                                           Page 2



valid objection, producing responsive documents, and it means responding to proposed orders in a
timely manner.” Dkt. No. 71.

Yesterday, the parties conferred yet again by phone about, among other things, document
production. Charter continued to refuse to provide any specifics about when and what documents
would be produced, committing, at most, to produce “something” by the end of next week. When
pressed about why certain documents such as Pat Kiernan’s contract could not be produced
immediately, Charter’s counsel continued to be evasive, claiming it was not even aware if counsel
had possession of the document. (Mr. Kiernan is Ms. Torre’s primary male comparator for
purposes of her equal pay claim. His contract, which outlines the terms and conditions of his
employment, including his compensation, is central to this case). 1 When Plaintiffs’ counsel said
that this was an inappropriate manner in which to engage in discovery, Defendant’s counsel asked,
“What’s the rush?” After the meet and confer, Defendant’s counsel backtracked further and said
Charter would not produce anything until a confidentiality stipulation was finalized.

It is well settled that a party is “required either to produce [responsive documents] on the date it
served responses or provide a date on which it intends to make a production.” CapRate Events,
LLC v. Knobloch, 17-CV-5907-NGG-SJB, 2018 WL 4378167, at *2 (E.D.N.Y. Apr. 18, 2018)
(citing Fed. R. Civ. P. 34(b)(2)(B) (“[t]he production must then be completed no later than the time
for inspection specified in the request or another reasonable time specified in the response”). To
the extent a party seeks to produce documents on a “rolling” basis, it must “[s]pecify . . . when
production will begin and when it will be concluded.” Fischer v. Forrest, 14 Civ. 1304 (PAE)
(AJP), 2017 WL 773694, at *1 (S.D.N.Y. Feb .28, 2017). Charter has violated every one of these
rules and we are simply left to guess when and how discovery will proceed.

Plaintiffs’ counsel is mindful of its obligation to work cooperatively with Defendant’s counsel
before involving the Court – and we respectfully do not believe this is a dispute that should require
judicial intervention if Charter were acting in good faith. However, Charter is not only failing to
act in good faith but is affirmatively acting in bad faith. The proposition that Charter could not
produce a single document by the November 19 response date is clear bad faith. This action was
filed 18 months ago, and during that time Charter has clearly investigated the allegations and
reviewed documents in its assessment of the matter. Charter has drafted and briefed an extensive
motion to dismiss. The parties have engaged in a substantial and confidential dialogue regarding
other matters which would have necessitated a substantial review of documents as well. The
proposition that Defendant’s counsel does not have or is unaware if they have Mr. Kiernan’s


1
        Mr. Kiernan has also been subpoenaed for production of his contract and he has objected
and refused to provide the requested documents. Moreover, Mr. Kiernan’s agent, Adam Leibner,
has also been subpoenaed and we have learned that Mr. Kiernan’s counsel will be filing a motion
to quash that subpoena, further interfering with Plaintiffs’ ability to obtain clearly relevant and
responsive documents.
                                                                      The Honorable Jesse M. Furman
                                                                                  December 4, 2020
                                                                                              Page 3



contract, and many other documents sought for production, underscores Charter’s bad faith
conduct. This is but one of the examples of documents Charter should be easily able to produce.

Charter is effectively “daring” Plaintiffs’ counsel to submit this motion and will surely argue that it
should be granted even more time to produce documents before involving the Court. As such, we
reiterate that it is not Plaintiffs’ counsel’s desire to write the Court on matters such as these, but we
are left with no choice unless we are simply to let Defendant completely dictate the pace of the
litigation and produce or not produce documents at its leisure. We respectfully request an order
compelling Defendant to produce all available responsive documents (not including electronic
discovery for which the parties are working on a protocol) by December 11, 2020.

Respectfully submitted,


David E. Gottlieb
